Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	
Please cancel non-elected claims 8-17.
Reasons for Allowance
Claims 1-7 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
A process for producing olefins, the process comprising the steps of: introducing a liquid oil from a supercritical unit to a fractionator, the fractionator configured to separate the liquid oil, separating the liquid oil in the fractionator to produce a light oil product and a heavy oil product; introducing the light oil product to an extractor, the extractor configured to separate the light oil product: separating the light oil product in the extractor to produce a paraffin fraction stream, an olefin product. and an aromatic product, wherein the olefin product comprises 1-olefins, wherein the aromatic product comprises aromatics and naphthalenes, wherein the paraffin fraction stream comprises short chain paraffins, increasing a pressure of the paraffin fraction stream in a paraffin pump to produce a pressurized paraffin stream: introducing the pressurized paraffin stream to a water mixer, the water mixer configured to mix a hydrocarbon stream and a water stream: mixing the pressurized paraffin stream with a pressurized water feed in the water mixer to produce a paraffin-containing water stream, as claimed in claim 1, wherein the paraffin fraction stream is in the absence of olefins, aromatics, and naphthenes, is not sufficiently disclosed or suggested by the prior art of record.
A process for producing olefins, the process including the steps of: introducing a liquid oil from a supercritical unit to a fractionator, the fractionator configured to separate the liquid oil; separating the liquid oil in the fractionator to produce a light oil product and a heavy oil product; introducing the light oil product to an extractor, the extractor configured to separate the light oil product; separating the light oil product in the extractor to produce a paraffin fraction stream, an olefin product. and an aromatic product, wherein the olefin product comprises 1-olefins, wherein the aromatic product comprises aromatics and naphthalenes, wherein the paraffin fraction stream comprises short chain paraffins, increasing a pressure of the paraffin fraction stream in a paraffin pump to produce a pressurized paraffin stream; introducing the pressurized paraffin stream to a water mixer, the water mixer configured to mix a hydrocarbon stream and a water stream; mixing the pressurized paraffin stream with a pre-heated water in the water mixer to produce a pre-heated paraffin-water stream, as claimed in claim 18, wherein the paraffin fraction stream is in the absence of olefins, aromatics, and naphthenes, is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0249096 – teaches recycle of oxygenates and water to the supercritical reactor (see figure 6).  The recycles stream contains oxygenates [0083], which does not read on the claimed paraffin stream in the absence of olefins, aromatics, and naphthenes.
US 2016/0312129 – teaches supercritical water upgrading with an auxiliary fluid containing at least 30% aromatics [0077], which does not read on the claimed paraffin stream in the absence of olefins, aromatics, and naphthenes.
US 2012/0061291 – Choi teaches using paraffin diluent for supercritical water upgrading process [0009], [0026-27]. Choi does not disclose the paraffin stream separated from the supercritical water reactor effluent.
US 2015/0321975 – Choi teaches separation of a light fraction obtained from aromatic extraction (see item 134 in figure).  Choi does not teach separating the light fraction further into an olefin and paraffin stream.  
US 6,211,423 - Slaugh teaches separating hydrocarbons into olefin and paraffin streams.  Slaugh does not disclose treating supercritical water effluent, or sending paraffins to supercritical water reactors.
US 2018/0265792 - teaches producing alpha olefins in supercritical upgrading reactions [0071]
US 2014/0109465 - teaches hydrothermal reactor where olefinic product gas is converted to additional high octane products [0016], hydrothermal reaction results in paraffinic, olefinic, naphthene, aromatic products [0050-51]
US 2017/0166821 - teaches supercritical water reaction with recycle of aromatic products
US 3,284,347 – teaches solvent extraction to separate hydrocarbon refinery products into aromatic, olefinic, and paraffinic fractions
US 3,037,062 – teaches solvent extraction to separate olefins, aromatics, and paraffins
US 2014/0138287 – teaches paraffinic solvent recycle in heavy oil upgrading
US 2018/0187096 – teaches supercritical water upgrading of heavy hydrocarbons, recovery and recycle of paraffinic stream
US 2009/0152168 – teaches desulfurization of heavy oils with paraffin recovery and recycle
US 2008/0099374 – teaches using paraffins (saturates) as hydrogen donor in supercritical water upgrading of heavy hydrocarbons
US 16908491 – is related, but does not disclose recovery or recycle and pressurization of a paraffinic stream. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771